Case 5:18-cr-00258-EJD Document 801-9 Filed 05/27/21 Page 1 of 4




     Exhibit 20
                Case 5:18-cr-00258-EJD Document 801-9 Filed 05/27/21 Page 2 of 4



                                      In the Theranos scam, we blinked
                                                       Los Angeles Times
                                                   March 27, 2019 Wednesday
                                                         Home Edition


Copyright 2019 Los Angeles Times All Rights Reserved

Section: CALENDAR; Entertainment Desk; Part E; Pg. 1
Length: 1212 words
Byline: MARY McNAMARA

Body


In one way, Elizabeth Holmes has achieved her childhood dream.

In a letter she purports to have written to her father as a child, the former Theranos CEO and current potential
jailbird, said she wanted to invent something new, something that no one had previously believed possible.

And she has done exactly that.

Holmes did not invent a way to diagnose a hundred diseases from a drop of blood via a high-tech machine, as she
promised countless investors and the public. But she has generated a hundred new ways that professional disgrace
can be parsed in the multiplatform digital universe and, in doing so, proved that many people would rather obsess
over a person's hair than contemplate the fact that we are a nation easily conned.

Which is something we really don't want to believe.

The revelations of the Theranos fraud began with good old-fashioned investigative journalism. While Fortune and
Forbes were putting swooning stories about Holmes on their covers, Wall Street Journal reporter John Carreyrou
decided that it just didn't make sense that someone who dropped out of college after two semesters could magically
transform the medical industry.

His 2015 Wall Street Journal series led to Theranos' downfall and, by the time his book came out last year, Holmes'
story was fueling every media trend going: two documentaries (a la the Fyre Festival); a podcast; a possible feature
film starring an Oscar winner (Jennifer Lawrence!) and approximately 375 million stories, blog posts, memes, satiric
videos and late-night jokes.

No con artist in history has been as thoroughly, swiftly and obsessively documented. Bernie Madoff ruined more
lives and wreaked more economic havoc, but do you know what sort of juice he drank? Did he have a dog?

Holmes has been publicly eviscerated for bilking millions, which is a perfectly reasonable response, especially since
her "new technology" involved other people's blood and health.

But a disturbing amount of attention has been paid to her personal foibles -- the unblinking gaze, the black
turtlenecks, the deep voice, green juice, the dog she claimed was part wolf, the idolatrous following of the Steve
Jobs template.

Many of these details also appeared in the high-volume, high-impact chronicle of her rise. Then they were seen as
symbolic of her drive and unique talent. Once the fraud was revealed, however, every tic miraculously became a
tell, her drive became tyranny and her talent a near-supernatural ability to bewitch men like George Schultz.
              Case 5:18-cr-00258-EJD Document 801-9 Filed 05/27/21 Page 3 of 4
                                                                                                           Page 2 of 3
                                           In the Theranos scam, we blinked

For the record, many people have weird food fads; in New York, women have been dressing in all black for years;
Jobs has spawned a lot of idolatry; and it is not surprising that a young woman entering the tech world might try to
speak in a lower octave.

This is not a defense of Elizabeth Holmes. From all accounts, she is a full-blown con artist capable of lying,
cheating and stealing for no reason other than personal gain. There are, alas, many con artists, of varying levels of
mendacity, among us. What makes Holmes different, perhaps, is that she is a woman who deceived a lot of very
powerful men.

Men who could not, and still don't quite, believe they were being lied to.

Despite the demonstrably questionable sci-ence of Holmes' project -- and her pre-packaged, words-to-say-in-
meetings patter -- Schultz, Henry Kissinger, Larry Ellison, Tim Draper, Gen. James Mattis and Rupert Murdoch
were all early supporters and investors.

Schultz was so taken in that when his own grandson, who worked for Theranos, came to him to express concerns
over fraud, he chose to believe Holmes.

As many have said in the two documentaries and countless interviews, Holmes seemed so sure of herself and why
would she lie?

Even now, some of those who were duped do not think they were lied to, at least not exactly. In Alec Gibney's HBO
documentary "The Inventor," many of those interviewed still feel that Holmes believed that what she was doing
would work, eventually. Gibney told Times reporter Amy Kaufman that Holmes was not like Madoff, who knew he
was using other people's money to maintain a house of cards. Instead, she believed she was on a "noble mission,"
which in her mind made it OK to "fudge the truth."

Except she had been told repeatedly by very smart people that it would never work, and she herself could see that
it wasn't working. So unless Holmes believed in magic, she is absolutely no different than Madoff.

The "she believed it at the time" defense is exactly the kind of rationalization that con artists count on -- that and the
fact people do not want to admit they can be snookered. Much of history to the contrary, we still don't believe that
people will tell blatant untruths. Or if they do, we will somehow know it. In our gut.

We know all about Madoff, we watched "The Big Short," we know Michael Cohen lied all the time on the president's
behalf because he said so, and that a bunch of rich people cheated to get their kids into a certain school and then
bragged about the acceptance letters.

But we don't believe that people will lie to us. Not some full-scale fabrication, not to our face.

And so the cons continue.

On some level, we idolize the con, only we call it charm (ignoring the fact that a charm is designed to make people
do something they may not want to do). Despite having a world of information at our fingertips, we are still drawn to
people who can convince us of things simply by being convincing. There will be a wall that Mexico will pay for, and
it will be beautiful. There will be a Fyre Festival, on a private island, with many beautiful models in attendance.

"If it had worked out, it would have been revolutionary," is the still-delusional mantra of many who promoted or were
involved in Theranos, as if somehow there had been a chance of it working out.

Though not delusional, much of the public response is misplaced. We mock her voice and her wide-eyed stare and
attempt to make her some sort of outlandish figure who everyone should have known was lying when, in fact, she is
just one in a long string of liars who have taken us in, in public and private.
              Case 5:18-cr-00258-EJD Document 801-9 Filed 05/27/21 Page 4 of 4
                                                                                                         Page 3 of 3
                                          In the Theranos scam, we blinked

Maybe instead of obsessing about how Holmes looked or whether she thought her dog was a wolf, we should be
asking why, after all the scandals and messy falls, we still need to create larger-than-life characters who look good
on magazine covers when there are so many normal-size people doing actual good work.

Instead of acting as if Holmes were some freak of nature, we should be looking at the system that produced her. A
system in which money, power and prestige are given to people just because they give good meeting or have the
right connections. A system that anoints people as game-changers before they've changed anything but their social
status.

Elizabeth Holmes may be a con artist, but we are still a nation of marks, too quick to equate money with
achievement, too inclined to accept exciting image over boring fact, too willing to believe that certain kinds of people
are what they say they are just because they say so.

The point of the Holmes story is not that she didn't blink enough; it's that she didn't do what she said she had. If all
we've learned is to not trust someone who dresses like Steve Jobs, we will continue to fall for the con, again and
again and again.



Graphic


PHOTO: ELIZABETH HOLMES, Theranos founder and CEO, was charged with massive fraud by the SEC.
PHOTOGRAPHER:Andrew Harnik Associated Press


Load-Date: March 27, 2019


  End of Document
